Exhibit 10.2

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (hereinafter this “Agreement”) is made this 14th day
of November 2013 (the “Effective Date”) between Timios National Corporation
(formerly known as Homeland Security Capital Corporation), a Delaware
corporation (hereinafter the “Company”) and Michael T. Brigante, an individual
(hereinafter the “Executive”).

 

WHEREAS, the Company is engaged in the business of providing title and escrow
services for lenders, residential property appraisal management and real estate
owned liquidation services (the “Business”);

 

WHEREAS, the Executive has been employed as the Company’s Executive Vice
President of Finance and Chief Financial Officer pursuant to an employment
agreement dated June 15, 2011 (the “Prior Employment Agreement”);

 

WHEREAS, the Company granted the Executive options to purchase 125,000 shares of
common stock of the Company (the “Options”) pursuant to a stock option agreement
dated December 17, 2012 (the “Option Agreement”); and

 

WHEREAS, the Company desires to continue to employ the Executive as its
Executive Vice President of Finance and Chief Financial Officer, and the
Executive desires to continue to be so employed by the Company, on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive hereby
agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to employ the Executive, and the Executive hereby agrees to serve as the
Executive Vice President of Finance and Chief Financial Officer of the Company. 
The Executive shall report to the Company’s Chief Executive Officer (the “CEO”)
and agrees to perform such duties customary to that office and such additional
duties as shall from time to time reasonably be assigned to him by the CEO.  The
Executive further agrees to devote all of his full working-time and attention to
the performance of such duties and to the promotion of the business and
interests of the Company and its subsidiaries and affiliates (which shall
include time spent meeting any continuing professional education requirements),
unless otherwise approved in advance by the Company’s Board of Directors (the
“Board”).  The Executive may serve on boards of for profit and not-for-profit
companies, and participate in civic, religious or charitable activities,
provided that such outside activities do not interfere materially with, or
detract from, the performance of his duties to the Company.  The Company hereby
acknowledges and agrees to Executive’s service with the entities listed on
Appendix A hereto.  Executive may serve on three (3) company boards (in addition
to those listed on Appendix A) without the prior approval of the Board, so long
as such service does not violate Executive’s obligations under Section 7 of this
Agreement.  If Executive wishes to serve on more than three (3) such company
boards, he must first receive prior approval of the Board, which approval will
not be unreasonably withheld.

 

2.                                      Term of Employment.  The Executive’s
employment hereunder shall be for a term commencing on the Effective Date and
ending on June 14, 2016 (the “Expiration Date”), unless terminated earlier
pursuant to Section 4 of this Agreement (the “Term of Employment”).

 

--------------------------------------------------------------------------------


 

Thereafter, this Agreement shall automatically be renewed and the Term of
Employment extended for additional consecutive terms of one (1) year (each a
“Renewal Term”), unless such renewal is objected to by either the Company or the
Executive upon ninety (90) days written notice prior to the commencement of the
next Renewal Term.  In the event of renewal, the last day of each Renewal Term
shall be deemed the new Expiration Date and shall so extend the Term of
Employment.

 

3.                                      Compensation and Other Related Matters.

 

(a)                                 Base Salary.  As compensation for services
rendered hereunder, the Executive’s salary shall be $250,000 annually (the “Base
Salary”), which shall accrue day to day and be paid in accordance with the
Company’s then prevailing payroll practices.  The Base Salary may be increased
from time to time at the discretion of the Company, but it shall not be
decreased without the prior written consent of the Executive.

 

(b)                                 Bonus.  At the sole discretion of the
Company, the Executive shall be eligible to receive a bonus for each fiscal year
ending during the Term of Employment in an amount up to fifty percent (50%) of
the Executive’s Base Salary (the “Bonus”) based on the Executive and the Company
successfully achieving targeted annual performance objectives, which objectives
will be established by the Compensation Committee of the Board in reasonable
consultation with the CEO and Executive, within sixty (60) days following the
start of each fiscal year; provided, however, that for fiscal year ending
December 31, 2013, Executive’s Bonus shall be no less than the second highest
bonus paid to any employee of the Company (including its subsidiaries).  In the
event the Company changes its fiscal year (which is currently December 31st),
Executive shall be eligible to receive a pro-rated Bonus, if any, for any
shortened fiscal year, the numerator of which is the number of days in such
shortened fiscal year and the denominator of which is 365.  The Bonus for each
such fiscal year (including any shortened fiscal year) will be paid no later
than two and one-half (2 ½) months following the end of such fiscal year. 
Except as otherwise provided for in this Agreement, to receive such Bonus, the
Executive must still be employed with the Company on the date when the Bonus is
payable.

 

(c)                                  Special Bonus.  Except as set forth in
Section 5, so long as Executive is employed on December 31, 2013 or, if earlier,
at the time of a Change of Control, the Company shall pay to the Executive a
one-time payment in an amount equal to $222,453 as consideration for previous
bonuses and other compensation that was due and owing to Executive for periods
prior to the Effective Date (the “Special Bonus”).  Such payment shall be made
no later than December 31, 2014; provided, however that such payment shall be
paid within five (5) days following a Change of Control, so long as the
transaction is a change of control or change in effective control for purposes
of Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”).  If the Change of Control occurs in 2013 but does not
satisfy the definitions set forth in Section 409A, then such payment shall be
made in the first payroll period to occur in 2014 and if it occurs in 2014, then
such payment shall be made in the next payroll following the Change of Control.

 

As used herein, “Change of Control” means the date (i) that any one person (for
purposes herein, “person” includes an individual or entity), or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons),
assets from the Company that have a total gross

 

2

--------------------------------------------------------------------------------


 

fair market value equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions (which, for the sake of clarity, includes the sale
of the Company’s Timios, Inc. subsidiary); (ii) a change in the composition of
the Board as a result of which less than two-thirds (2/3) of the directors are
Incumbent Directors (as defined in the 2012 Employee, Director, and Consultant
Equity Incentive Plan); (iii) that any one person, or more than one person
acting as a group, is or becomes the beneficial owner, directly or indirectly,
of thirty percent (30%) or more of any class of the outstanding stock of the
Company; or (iv) of a consummation of a merger, consolidation, share exchange or
similar form of corporate reorganization (a “Business Combination”) of the
Company with or into any other entity other than a Business Combination in which
the shares of the Company outstanding immediately before such Business
Combination are exchanged or converted into or constitute shares which represent
sixty (60%) or more of the surviving entity’s voting capital stock after such
Business Combination.  Notwithstanding the foregoing, under no circumstances
shall a Change of Control occur under this Agreement if it results from the sale
of the Company’s assets to an entity in which more than seventy percent (70%) of
the total outstanding stock (any class) is owned by the Company’s shareholders
(individually or in the aggregate) who own (individually or in the aggregate),
more than seventy percent (70%) of the total outstanding stock (any class) of
the Company.

 

(d)                                 Automobile Allowance.  During the Term of
Employment, the Company will pay to the Executive a monthly automobile allowance
in an amount equal to $500, which amount will be paid pursuant to the Company’s
prevailing payroll schedule and pro-rated for any partial months of employment;
provided, however, that payment of the automobile allowance will not commence
until after such time that the Executive is no longer using a Company provided
vehicle.

 

(e)                                  401K Matching Contribution.  The Company
will make a matching contribution annually to the Executive’s 401K account based
on the amount of the Executive’s elective deferrals, up to the maximum allowed
under Section 401(k) of the Code, subject to and consistent with the terms of
the governing plan document.

 

(f)                                   Other Benefits.  Executive shall be
provided with health, life, dental, long term care and disability insurance
coverage and such other benefits and perquisites as are provided to other senior
executives of the Company, as amended from time to time.  The Executive will be
entitled to six (6) weeks of vacation per year, which will accrue monthly.  Any
accrued but unused vacation time in one calendar year will roll-over to the
subsequent calendar year.

 

(g)                                  Expenses.  The Executive will be reimbursed
for all reasonable out-of-pocket expenses actually incurred by him in the
furtherance of his duties under this Agreement, including travel and lodging to
visit the Company’s headquarters (which shall include either (i) the use of a
corporate apartment maintained by the Company as of the Effective Date or
(ii) if, following the Effective Date, the Company no longer maintains a
corporate apartment,  payment of a monthly housing allowance in an amount that
is no more than the Company’s cost of maintaining a corporate apartment as of
the date that the Company no longer maintains an apartment) and other offices. 
Such expenses shall be reimbursed upon submission to the Company of invoices
containing original receipts for all such expenditures, and upon review by the
Company with respect to the reasonable nature thereof.  All expense
reimbursements shall be

 

3

--------------------------------------------------------------------------------


 

paid as soon as administratively practicable.

 

(h)                                 Attorneys’ Fees.  The Company will reimburse
the Executive for attorneys’ fees and costs actually incurred by Executive in
connection with the review of this Agreement, up to an amount equal to $10,000,
which will be paid to Executive within thirty (30) days of Executive’s
submission to the Company of invoice(s) evidencing the fees and costs.

 

4.                                      Termination.

 

(a)                                 Disability.  The Company may terminate the
Executive’s employment for Disability upon ninety (90) days written notice.  For
purposes of this Agreement, “Disability” means a determination by the Company in
accordance with applicable law that as a result of a physical or mental injury,
illness, or impairment, Executive is unable to perform the essential functions
of his position with or without reasonable accommodation for a period of
(i) ninety (90) consecutive days, or (ii) one hundred twenty (120) days (which
days need not be consecutive) in any one (1) year period.

 

(b)                                 Death.  The Executive’s employment shall
terminate immediately upon the death of the Executive.

 

(c)                                  Cause.  The Company may terminate the
Executive’s employment for “Cause” on contemporaneous written notice upon a
resolution duly adopted by the affirmative vote of not less than seventy-five
percent (75%) of the entire membership of the Board.  “Cause” shall mean
termination based upon (i) a conviction with respect to any felony involving
theft, fraud, dishonesty or misrepresentation; (ii) any misappropriation,
embezzlement or conversion of the Company’s or any of its subsidiary’s or
affiliate’s property; (iii) willful misconduct by the Executive in respect of
the Executive’s material duties or obligations under this Agreement; or (iv) the
Executive’s material breach of this Agreement, provided that if the Executive
engages in the conduct set forth in (iii) or (iv) herein, the Company shall
first notify the Executive in writing and may only terminate the Executive for
Cause if the Executive fails to cure such conditions giving rise to Cause, if
curable, within thirty (30) days following his receipt of the written notice.

 

(d)                                 Termination Without Cause.  The Company
shall have the right to terminate the Executive’s employment without Cause at
any time upon ninety (90) days prior written notice.

 

(e)                                  Good Reason.  The Executive may resign his
employment for “Good Reason”.  “Good Reason” means that the Company
(i) materially breached any of its obligations under this Agreement;
(ii) materially reduced the Executive’s Base Salary; (iii) materially reduced
the Executive’s duties or responsibilities or authority; or (iv) requires the
Executive to work at a location on a permanent basis that is more than thirty
(30) miles from the location at which the Executive provided the services as of
the Effective Date; provided, however, that within ninety (90) days of the
occurrence of the conditions giving rise to a resignation for Good Reason, the
Executive provides written notice to the Company setting forth in reasonable
detail the conditions giving rise to Good Reason, the Company fails to cure the
conditions within thirty (30) days of receipt of the notice, and the Executive
resigns within ninety (90) days following the Company’s receipt of the notice.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Resignation.  The Executive may resign his
employment without Good Reason with sixty (60) days prior written notice to the
Company.

 

5.                                      Compensation Upon Termination.

 

(a)                                 Disability; Death.  If during the Term of
Employment the Executive’s employment shall be terminated by the Company due the
Executive’s Disability pursuant to Section 4(a), or due to the Executive’s Death
pursuant to Section 4(b), the Company shall pay to the Executive (or his estate,
as applicable) (i) his accrued but unpaid Base Salary and accrued but unused
vacation time up to the date of termination, plus any unreimbursed business
expenses (the “Accrued Obligations”); (ii) an amount equal to one (1) year of
the Executive’s Base Salary at the rate in effect as of the effective date of
the Executive’s termination of employment (the “Termination Date”), but not
lower than his Base Salary pursuant to Section 3(a); (iii) the Bonus that the
Executive would have received had he remained employed with the Company through
the end of the fiscal year, multiplied by a fraction, the numerator of which is
the number of days Executive was actually employed in the fiscal year in the
year of the Termination Date and the denominator of which is 365, calculated
based on fifty percent (50%) of Executive’s Base Salary at the rate in effect as
of the Termination Date, provided, that for fiscal year ending December 31,
2013, such Bonus shall be calculated based on the greater of the foregoing or
the second highest bonus paid to any employee of the Company (including its
subsidiaries) (the “Pro-Rated Bonus”); (iv) any unpaid Bonus from the prior
fiscal year (the “Prior Year Bonus”); (v) the Special Bonus, if unpaid,
(together with the Pro-Rated Bonus and the Prior Year Bonus referred to
collectively as the “Bonus Payments”); and (vi) in the case of a termination due
to Executive’s Disability, if Executive timely elects to continue his health
and/or dental insurance coverage pursuant to COBRA, that portion of the COBRA
premium that it would pay if Executive were an active employee with the same
type of coverage (the “COBRA Premiums”), for a period of one (1) year from the
Termination Date (or if earlier, the date Executive is eligible for comparable
coverage with a subsequent employer).  The foregoing amounts (with the exception
of the COBRA Premiums, which shall be paid by the Company to the insurance
carriers) shall be paid in a lump-sum on the first regularly scheduled payroll
date following the Termination Date.  Thereafter the Company shall have no
further obligation to the Executive under this Agreement.  Any amounts paid by
the Company for the COBRA Premiums under this Agreement shall be recorded as
additional income pursuant to Section 6041 of the Code, and shall not be
entitled to any tax qualified treatment.

 

(b)                                 For Cause; Without Good Reason.  If during
the Term of Employment the Company terminates the Executive’s employment for
Cause under Section 4(c) of this Agreement or the Executive resigns without Good
Reason under Section 4(f), the Company shall pay to the Executive the Accrued
Obligations, and thereafter the Company shall have no further obligation to the
Executive under this Agreement.

 

(c)                                  Without Cause; For Good Reason.  If during
the Term of Employment the Company terminates the Executive’s employment without
Cause pursuant to Section 4(d) of this Agreement, or the Executive resigns his
employment for Good Reason under Section 4(e), or the Executive’s employment
ends after the Company has delivered a notice of non-renewal pursuant to
Section 2, the Company shall pay the Executive (i) an amount equal to one
(1) year of his Base Salary at the rate in effect as of the Termination Date
(without regard to any reduction in Base Salary that gave rise to Good Reason);
(ii) the Base Salary that the Executive would have

 

5

--------------------------------------------------------------------------------


 

received had he remained employed through the Expiration Date (without regard to
any reduction in Base Salary that gave rise to Good Reason) (together with the
amount set forth in (i) the “Severance”); (iii) the Bonus(es) (including,
without limitation, the Bonus Payments) that the Executive would have received
had he remained employed through the Expiration Date, calculated based on fifty
percent (50%) of Executive’s Base Salary (without regard to any reduction in
Base Salary that gave rise to Good Reason), provided that for fiscal year ending
December 31, 2013, such Bonus shall be the greater of the foregoing or the
second highest bonus paid to any employee of the Company (including its
subsidiaries); (iv) the COBRA Premiums until the date that is one (1) year
following the Termination Date or if earlier, the date Executive is eligible for
comparable coverage with a subsequent employer; and (v) the Accrued
Obligations.  In addition, the Options, to the extent unvested, will fully vest
on the Termination Date.  Payment of the Severance, the Bonus(es), and the COBRA
Premiums and the vesting of the Options are conditioned on the Executive
executing a general release of claims releasing all of his claims against the
Company in a form reasonably satisfactory to the Company (but which will not
require Executive to release his rights under this Agreement that are intended
to survive Executive’s termination of employment or any vested rights under any
Company plan or arrangement) (the “Release”) and the Release becoming effective
and irrevocable prior to the sixtieth (60th) day following the Termination
Date.  The Severance and Bonuses will be paid in a lump sum amount on the
sixtieth (60th) day following the Termination Date, subject to Section 14 below,
if applicable.  The Accrued Obligations will be paid on the next regularly
scheduled payroll date following the Termination Date.  Thereafter, the
Executive acknowledges that the Company shall have no further obligation to the
Executive under this Agreement.  Notwithstanding the foregoing, if the Executive
is at any time in material breach of Sections 7 or 8 of this Agreement, the
Company will have no obligations under this Section 5(c).

 

(d)                                 Change of Control.  In the event of a Change
of Control, the Executive may resign his employment upon thirty (30) days
written notice and receive the same payments and benefits provided pursuant to
Section 5(c), subject to Executive’s execution of the Release described in
Section 5(c).  The Severance and the Bonus(es) will be paid in a lump sum amount
on the sixtieth (60th) day following the Termination Date (subject to Section 14
below, if applicable) and the Accrued Obligations will be paid on the next
regularly scheduled payroll date following the Termination Date.  Thereafter,
the Executive acknowledges that the Company shall have no further obligation to
the Executive under this Agreement.  Notwithstanding the foregoing, if the
Executive is at any time in material breach of Sections 7 or 8 of this
Agreement, the Company will have no obligations under this Section 5(d).

 

6.                                      Resignation from Officer Positions. 
Immediately upon termination of the Executive’s employment for any reason,
either by the Company or voluntarily by the Executive, the Executive shall
resign from any officer positions with the Company then held by the Executive.

 

7.                                      Confidentiality and Restrictive
Covenants.

 

(a)                                 The Executive acknowledges that:

 

(i)                                     the Business in which the Company is
engaged is intensely competitive and that his employment by the Company will
require that he have access to and knowledge of confidential information of the
Company, including, but not limited to, certain/all

 

6

--------------------------------------------------------------------------------


 

of the Company’s products, plans for creation, prototypes, acquisition or
disposition of products or publications, expansion plans, financial status and
plans, marketing plans, products, improvements, formulas, designs or styles,
source code, software architecture, hardware and software configurations, method
of distribution, customer lists, product development plans, rules and
regulations, personnel information and trade secrets of the Company, all of
which are of vital importance to the success of the Company’s business
(collectively, “Confidential Information”);

 

(ii)                                  the direct or indirect disclosure of any
Confidential Information could place the Company at a serious competitive
disadvantage and could do serious damage, financial and otherwise, to the
Company’s business;

 

(iii)                               by his training, experience and expertise,
the Executive’s services to the Company will be special and unique; and

 

(iv)                              if the Executive leaves the Company’s employ
to work for a competitive business, in any capacity, it could cause the Company
irreparable harm.

 

(b)                                 Covenant Against Disclosure.  The Executive
therefore covenants and agrees that all Confidential Information relating to the
Business of the Company or any of its subsidiaries, affiliates or customers
shall be and remain the sole property and confidential business information of
the Company, free of any rights of the Executive.  The Executive shall not make
any use of the Confidential Information and shall not disclose any Confidential
Information to third parties, except in the performance of his duties hereunder
or with the prior written consent of the Company.

 

(c)                                  Return of Company Documents.  The Executive
agrees that, upon any termination of his employment with the Company or upon the
Company’s demand, he will return all Confidential Information in his possession,
directly or indirectly, that is in written or other tangible form (together with
all duplicates thereof) and that he will not retain or furnish any such
Confidential Information to any third party, either by sample, facsimile, film,
audio or video cassette, electronic data, verbal communication or any other
means of communication.

 

(d)                                 Non-competition.  The Executive agrees that,
during the Term of Employment and, following the termination of the Executive’s
employment for any reason, during the period that is equal to the sum of (i) one
(1) year; and (ii) the period of time between the Termination Date and ending on
the Expiration Date (together with the Term of Employment, the “Restricted
Period”), the Executive shall not, directly or indirectly, own, manage, operate,
control or participate in the ownership, management or control of, or be
connected as an officer, employee, partner, director, or have any financial
interest in, or aid or assist anyone else in the conduct of, any entity or
business which competes with the Business conducted by the Company or any of its
subsidiaries or affiliates within any area in which the Company or any of its
subsidiaries or affiliates conducts its business on the Termination Date. 
Notwithstanding the foregoing, Executive’s (i) ownership of securities of a
public company engaged in competition with the Company’s Business not in excess
of two percent (2%) of any class of such securities; or (ii) ownership interest
and/or position in any future special purpose acquisition corporations, shall
not be considered a breach of the covenants set forth in this Section 7(d).

 

7

--------------------------------------------------------------------------------


 

(e)                                  Further Covenant.  During the Restricted
Period, the Executive shall not, directly or indirectly, take any of the
following actions, and, to the extent the Executive owns, manages, operates,
controls, is employed by or participates in the ownership, management, operation
or control of any business, the Executive will use his best efforts to ensure
that such business does not take any of the following actions:

 

(i)                                     persuade or attempt to persuade any
customer of the Company or any of its subsidiaries or affiliates to cease doing
business with the Company or any of its subsidiaries or affiliates, or to reduce
the amount of business any customer does with the Company or any of its
subsidiaries or affiliates;

 

(ii)                                  solicit for himself or on behalf of an
entity that competes with the Business of the Company, the business of a
customer of the Company or any of its subsidiaries or affiliates, or solicit any
such entity that was a customer of the Company or any of its subsidiaries or
affiliates within one (1) year prior to the termination of the Executive’s
employment; and

 

(iii)                               persuade or attempt to persuade any employee
of the Company or any of its subsidiaries or affiliates to leave the employ of
the Company or any of its subsidiaries or affiliates, or hire or engage,
directly or indirectly, any individual who was an employee of the Company or any
of its subsidiaries or affiliates during the one (1) year prior to the
Executive’s termination of employment.

 

8.                                      Intellectual Property.

 

(a)                                 Assignment.  The Executive assigns, to the
Company, without additional compensation, all right, title and interest in all
creations, inventions, ideas, designs, copyrightable materials, trademarks, and
other technology and rights (and any related improvements or modifications),
whether or not subject to patent or copyright protection (collectively,
“Inventions”), relating to any activities of the Company that are conceived or
developed by the Executive in the course of his employment, whether alone or
with others and whether or not conceived or developed during regular business
hours, and if based on Confidential Information after the termination of this
Agreement for any reason.  Such Inventions shall be the sole property of the
Company and, to the maximum extent permitted by applicable law, shall be deemed
“works made for hire” as the term is used in the United States Copyright Act.

 

(b)                                 Disclosure.  The Executive will promptly
inform the Company of any such Inventions.  The Executive will (whether while
employed by the Company or after the termination of this Agreement), at the
Company’s sole expense, execute such written instruments and do other such acts
as may be necessary in the reasonable opinion of the Company or its counsel to
secure the Company’s rights in the Inventions, including obtaining a patent,
registering a copyright, or otherwise (and the Executive irrevocably appoints
the Company and any of its officers as Executive’s attorney in fact to undertake
such acts in his name).  The Executive’s obligation to execute written
instruments and otherwise assist the Company in securing its rights in the
Inventions will continue after the termination of this Agreement for any reason.

 

(c)                                  Sub-License.  To the extent, if any, that
the Executive retains any right,

 

8

--------------------------------------------------------------------------------


 

title or interest with respect to any Inventions that he develops during his
employment with the Company, the Executive grants to the Company an irrevocable,
paid-up, transferable, sub-licensable, worldwide right and license (i) to modify
all or any portion of such Inventions, including, without limitation, the making
of additions to or deletions from such Inventions, regardless of the medium (now
or hereafter known) into which such Inventions may be modified and regardless of
the effect of such modifications on the integrity of such Inventions, and
(ii) to identify the Executive, or not to identify the Executive, as one or more
authors of or contributors to such Inventions or any portion thereof, whether or
not such Inventions or any portion thereof have been modified.  The Executive
further waives any “moral” rights, or other rights with respect to attribution
of authorship or integrity of such Inventions that he may have under any
applicable law, whether under copyright, trademark, unfair competition,
defamation, right of privacy, contract, tort or other legal theory.

 

9.                                      Disputes.

 

(a)                                 Arbitration.  The Executive and the Company
will arbitrate any and all controversies, claims or disputes arising out of or
relating to this Agreement or the Executive’s employment with the Company
(“Claims”) before the American Arbitration Association (“AAA”) in accordance
with the AAA’s National Rules for the Resolution of Employment Disputes, such
arbitration to take place in Arlington County, Virginia.  The Executive waives
any right to a trial by jury in any controversy, claim or dispute with the
Company, including those that arise under any federal, state or local law,
including without limitation, claims of harassment, discrimination or wrongful
termination under common law or under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act. 
This Section 9(a) shall not apply to claims by the Executive under Section 806
of the Corporate and Criminal Fraud Accountability Act of 2002, Title VIII of
the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, as amended.

 

(b)                                 Administrative Claims.  While this Agreement
precludes the Executive from filing a court action for any Claim against the
Company, this Agreement does not prohibit the Executive from filing an
administrative charge with a local, state or federal administrative body.

 

(c)                                  Injunctive Relief.  Notwithstanding the
agreement to arbitrate, a material breach by the Executive of his obligations
under Section 7 or 8 of this Agreement would cause the Company irreparable harm
and no adequate remedy at law would be available in respect thereof. 
Accordingly, if any dispute arises between the parties under Section 7 or 8, the
parties shall not be required to arbitrate such Claim under Section 9(a), but
shall have the right to institute judicial proceedings in any court of competent
jurisdiction with respect to such dispute or claim and may be entitled to relief
enjoining such acts without the need to post a bond.  If such judicial
proceedings are instituted, such proceedings shall not be stayed or delayed
pending the outcome of any arbitration proceeding under Section 9(a) of this
Agreement.  The Executive and the Company consent to the exclusive jurisdiction
of the United States District Court for the Eastern District of Virginia (or if
such court cannot exercise jurisdiction for any reason, to the jurisdiction of
the Virginia state courts encompassing Arlington County) for this purpose. 
Further, the Executive and the Company waive any objections to the jurisdiction
of such courts based on improper or inconvenient forum.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Attorneys’ Fees.  In the event of a dispute,
including without limitation, the commencement of a litigation, arbitration or
an administrative action by either party against the other to enforce such
party’s rights hereunder, the Executive shall be entitled to recover from the
Company all reasonable costs, expenses and fees, including reasonable attorneys’
fees, through all appeals, incurred in connection with such dispute (including
without limitation, prosecuting or defending such action) if the Executive is
the prevailing party in such dispute or action.  The prevailing party is the
party who received or was awarded substantially the relief sought.

 

10.                               Market Standoff Agreement.  The Executive
agrees that if so requested by the Company or by any representative of any
underwriters in connection with any registration of the offering of any
securities of the Company under the Securities Act, the Executive shall not sell
or otherwise transfer any securities of the Company during the ninety (90) day
period following the effective date of a registration statement of the Company
filed under the Securities Act of 1933, as amended.

 

11.                               Director’s and Officer’s Liability Insurance. 
During the Term of Employment and thereafter, until such time as all applicable
statutes of limitations have expired, the Company, or any successor to the
Company resulting from a Change of Control, shall keep in place a director’s and
officer’s liability insurance policy (or policies) providing coverage in an
amount up to at least $3,000,000.

 

12.                               Indemnification.  The Executive shall be
indemnified and held harmless by the Company against all liabilities, damages,
claims, lawsuits, judgments, settlements, fines, costs and expenses, including
reasonable attorneys’ fees (the attorney to be selected by Executive), and other
amounts actually and reasonably incurred by Executive in connection with any
proceeding or claim (or threatened proceeding or claim) arising by reason of
Executive’s employment with the Company, whether before, during or after the
Term of Employment, in accordance with the indemnification provisions of the
Company’s Certificate of Incorporation and/or Bylaws as in effect on the
Effective Date, and otherwise to the fullest extent to permissible under the
laws of the state of incorporation, as may be amended from time to time.

 

13.                               Non-Disparagement.  Executive agrees that he
will not, whether during his employment or thereafter, directly or indirectly,
make or ratify any statement, public or private, oral or written, to any person
that disparages, either professionally or personally, the Company or any of its
subsidiaries or affiliates, past and present, and each of them, as well as its
and their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them.  The Company agrees that during
Executive’s employment and thereafter, it will not and will cause its trustees,
directors, officers, members, managers, partners, assigns and successors, past
and present, and each of them, not to, directly or indirectly, make or ratify
any statement, public or private, oral or written, to any person that
disparages, either professionally or personally.  Notwithstanding the foregoing,
nothing in this Agreement shall prohibit the Company or Executive from making
truthful statements when required by law.

 

14.                               Section 409A.

 

(a)                                 To the extent that the payments and benefits
to which the Executive is

 

10

--------------------------------------------------------------------------------


 

entitled in connection with a termination of his employment (the “Separation
Benefits”) constitute non-qualified deferred compensation subject to
Section 409A of the Code, the following rules shall apply to the Separation
Benefits: (i) Any termination of the Executive’s employment triggering payment
of the Separation Benefits must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence.  To the extent that the termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by the
Executive to the Company at the time the Executive’s employment terminates), any
part of the Separation Benefits that constitute non-qualified deferred
compensation under Section 409A shall be delayed until after the date of a
subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes
of clarification, this Section 14(a) shall not cause any forfeiture of benefits
on the Executive’s part, but shall only act as a delay until such time as a
“separation from service” occurs; (ii) if the Executive is a “specified
employee” (as that term is used in Section 409A and regulations and other
guidance issued thereunder) on the date his separation from service becomes
effective, any part of the Separation Benefits that constitutes non-qualified
deferred compensation subject to Section 409A shall be delayed until the earlier
of (A) the business day following the six-month anniversary of the date his
separation from service becomes effective, and (B) the date of the Executive’s
death, but only to the extent necessary to avoid the adverse tax consequences
and penalties under Section 409A.  On the earlier of (A) the business day
following the six-month anniversary of the date his separation from service
becomes effective, and (B) the Executive’s death, the Company shall pay the
Executive in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid the Executive prior to
that date under this Agreement but for this Section; (iii) it is intended that
each installment of the payments and benefits provided in this Agreement in
connection with a termination of the Executive’s employment shall be treated as
a “separate payment” for purposes of Section 409A; and (iv) neither the Company
nor the Executive shall have the right to accelerate or defer the delivery of
any such payments or benefits except to the extent specifically permitted or
required by Section 409A.

 

In the event (i) any of Executive’s non-qualified deferred compensation is
subject to a six-month delay pursuant to this Section 14(a) or (ii) of a Change
of Control, the Company shall place immediately negotiable funds into a “rabbi”
trust in an amount equal to the cash payments that may be due (or will be due)
to Executive as a result of Executive’s termination of employment.  Such trust
shall be maintained pursuant to a standard rabbi trust arrangement among the
Company, Executive and an independent trustee (reasonably acceptable to
Executive) providing for the timely payment to Executive of the amounts held in
such trust in the event Executive becomes entitled thereto under the applicable
provisions of this Agreement (the (“Trust Agreement”).  The Trust Agreement
shall be maintained until the payment to Executive of all sums held in the
trust.  This provision is subject to the limitations imposed by
Section 409A(b) of the Code.  In addition, this provision will be null and void
if the establishment or maintenance of such a trust would result in the
imposition of a tax or penalty under Section 409A.

 

(b)                                 If any of the reimbursements or in-kind
benefits provided for under this Agreement are subject to Section 409A and the
rules and regulations thereunder, the following rules shall apply:  (i) in no
event shall any such reimbursement be paid after the last day of the

 

11

--------------------------------------------------------------------------------


 

taxable year following the taxable year in which the expense was incurred;
(ii) the amount of such reimbursable expenses incurred, or the provision of
in-kind benefits, in one tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and
(iii) the right to such reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, in the event of any ambiguity in the terms of this
Agreement, such term(s) shall be interpreted and at all times administered in a
manner that avoids the inclusion of compensation in income under Section 409A,
or the payment of increased taxes, excise taxes or other penalties under
Section 409A.

 

(d)                                 The parties intend this Agreement to be in
compliance with or otherwise exempt from Section 409A.  Executive acknowledges
and agrees that Company does not guarantee the tax treatment or tax consequences
associated with any payment or benefit arising under this Agreement, including
but not limited to consequences related to Section 409A.

 

15.                               No Mitigation or Off-Set.  The Executive shall
be under no obligation to seek other employment after his termination of
employment with the Company and the obligations of the Company that arise upon
the termination of his employment shall not be subject to mitigation or off-set.

 

16.                               Section 280G.  In the event a Change in
Control occurs and the Executive becomes entitled to any benefits or payments in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) under this Agreement, or any other plan, arrangement, or agreement with
the Company (the “Total Payments”), and the Total Payments will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed), the Company shall pay the Executive, at the
time any Excise Tax is paid with respect to such Total Payments, an additional
amount which, after the imposition of all income and excise taxes thereon, is
equal to the Excise Tax on the Total Payments.  For purposes of determining the
amount of the gross up payment, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the applicable payment is to be made, and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes. In
determining the potential impact of the Excise Tax, the parties shall reasonably
cooperate.

 

17.                               Registration of the Plan.  To the extent not
already registered, the Company will register the plan under which the Options
were granted (the Timios National Corporation 2012 Employee, Director and
Consultant Equity Incentive Plan) on a Form S-8 Registration Statement (or, if
not so eligible, on another applicable form) as soon as practicable following
the date of this Agreement.

 

18.                               Miscellaneous.

 

(a)                                 Successors; Binding Agreement.  This
Agreement and the obligations of the Company hereunder and all rights of the
Executive hereunder shall inure to the benefit of the

 

12

--------------------------------------------------------------------------------


 

parties hereto and their respective heirs, personal representatives, successors
and assigns, provided, however, that the duties of the Executive hereunder are
personal to the Executive and may not be delegated or assigned by him.

 

(b)                                 Notice.  All notices of termination and
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand, facsimile,
overnight carrier, or mailed by United States registered mail, return receipt
requested, addressed as follows:

 

If to the Company:

 

Timios National Corporation

4601 Fairfax Drive, Suite 1200

Arlington, Virginia 22201

Fax: (703) 528-7073

Attn: Board of Directors

 

With a copy to (which shall not constitute notice):

 

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

The Chrysler Center

666 Third Avenue

New York, New York 10017

Fax: (212) 983-3115

Attn:  Avisheh Avini, Esq.

 

If to the Executive:

 

Michael T. Brigante

17 Daniel Drive

Hillsborough, New Jersey 08844

 

With a copy to (which shall not constitute notice):

 

Becker, Glynn, Muffly, Chassin & Hosinski LLP

299 Park Avenue

New York, New York 10171

Fax: (212) 888-0255

Attn:  Bonnie Klugman, Esq.

 

or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to the conflict of law rules thereof.

 

(d)                                 Waivers.  The waiver of either party hereto
of any right hereunder or of

 

13

--------------------------------------------------------------------------------


 

any failure to perform or breach by the other party hereto shall not be deemed a
waiver of any other right hereunder or of any other failure or breach by the
other party hereto, whether of the same or a similar nature or otherwise.  No
waiver shall be deemed to have occurred unless set forth in writing executed by
or on behalf of the waiving party.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

(e)                                  Validity. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
otherwise remain in full force and effect.  Moreover, if any one or more of the
provisions contained in this Agreement is held to be excessively broad as to
duration, scope or activity, such provisions shall be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

 

(f)                                   Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.

 

(g)                                  Entire Agreement.  This Agreement sets
forth the entire agreement and understanding of the parties in respect of the
subject matter contained herein, and supersedes all prior agreements (including,
without limitation, the Prior Employment Agreement, which shall be of no further
force and effect as of the Effective Date), promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of either party in respect of said subject
matter.

 

(h)                                 Modifications.  This Agreement may only be
modified in a writing signed by both the Company and the Executive.

 

(i)                                     Headings Descriptive.  The headings of
the several paragraphs of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any of this
Agreement.

 

(j)                                    Capacity.  The Executive represents and
warrants that he is not a party to any agreement that would prohibit him from
entering into this Agreement or performing fully his obligations hereunder.

 

(k)                                 Survival.  The parties agree that the
obligations and rights set forth in Section 5 and Sections 7 through and
including Section 18 shall survive the termination of this Agreement or the
Executive’s employment for any reason.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

 

 

MICHAEL T. BRIGANTE

 

 

 

 

 

/s/ Michael T. Brigante

 

 

 

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

By:

/s/ C. Thomas McMillen

 

 

Name:

C. Thomas McMillen

 

 

Title:

Chief Executive Officer

 

15

--------------------------------------------------------------------------------


 

Appendix A

 

Somerset Capital Advisors, LLC

Marsh Road, LLC

TMMB Properties, LLC

Main Street Property Management, LLC (in the process of being formed)

Endela

 

16

--------------------------------------------------------------------------------